RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2        Williams v. Meyer                       No. 01-1951
        ELECTRONIC CITATION: 2003 FED App. 0344P (6th Cir.)
                    File Name: 03a0344p.06                                 GENERAL, CORRECTIONS DIVISION, Lansing,
                                                                           Michigan, for Appellee. ON BRIEF: John A. Shea, Ann
                                                                           Arbor, Michigan, for Appellant. Brad H. Beaver, OFFICE
UNITED STATES COURT OF APPEALS                                             OF THE ATTORNEY GENERAL, CORRECTIONS
                                                                           DIVISION, Lansing, Michigan, for Appellee.
                  FOR THE SIXTH CIRCUIT
                    _________________                                        OBERDORFER, D. J., delivered the opinion of the court,
                                                                           in which DAUGHTREY, J., joined. BOGGS, J. (p. 18),
 THEODORE G. WILLIAMS,            X                                        delivered a separate dissenting opinion.
         Petitioner-Appellant, -
                                   -                                                            _________________
                                   -  No. 01-1951
           v.                      -                                                                OPINION
                                    >                                                           _________________
                                   ,
 WILLIAM MEYER,                    -                                         OBERDORFER, District Judge. Theodore G. Williams,
        Respondent-Appellee. -                                             the petitioner, appeals the district court’s order denying his
                                  N                                        motion for relief from judgment. The district court entered
      Appeal from the United States District Court                         judgment, denying Williams’ petition for habeas relief, after
     for the Eastern District of Michigan at Detroit.                      Williams failed to timely file objections to the magistrate’s
    No. 93-75495—Paul D. Borman, District Judge.                           report and recommendation. Williams has demonstrated that
                                                                           his failure to timely file his objections was the result of
                      Argued: May 8, 2003                                  “excusable neglect,” entitling him to relief. Accordingly, we
                                                                           reverse and remand.
            Decided and Filed: September 25, 2003
                                                                                                I. BACKGROUND
   Before: BOGGS and DAUGHTREY, Circuit Judges;
            OBERDORFER, District Judge.*                                   A. Relevant Statutory Provisions

                       _________________                                       1.    Michigan’s Criminal Sexual Psychopath Act

                            COUNSEL                                          Until its repeal, effective August 1, 1968, Michigan’s
                                                                           Criminal Sexual Psychopath Act (the “Sexual Psychopath
ARGUED: John A. Shea, Ann Arbor, Michigan, for                             Act”), Mich. Comp. Laws Ann. §§ 780.501-.509 (West
Appellant. Brad H. Beaver, OFFICE OF THE ATTORNEY                          1968), repealed by 1968 Mich. Pub. Acts 143 (Aug. 1, 1968),
                                                                           provided that a criminal defendant in Michigan who was
                                                                           designated a “criminal sexual psychopathic person” would be
                                                                           committed to the custody of the state hospital commission to
    *                                                                      be confined in an appropriate state institution. Id. § 780.505.
     The Honorable Louis F. Oberdorfer, United States District Judge for
the District of Columbia, sitting by designation.                          A criminal sexual psychopathic person was defined as “[a]ny

                                   1
No. 01-1951                               Williams v. Meyer          3    4       Williams v. Meyer                                 No. 01-1951

person who is suffering from a mental disorder and is not                 understand the need for treatment and whose continued
feeble-minded, which mental disorder is coupled with                      behavior can reasonably be expected, on the basis of
criminal propensities to the commission of sexual offenses.”1             competent clinical opinion, to result in significant physical
Id. § 780.501. After the Sexual Psychopath Act was repealed,              harm to himself or herself or others. Id. § 330.1401. Mental
the Michigan Supreme Court ordered that the discharge of                  illness is defined as “a substantial disorder or thought or
persons in custody pursuant to the Act would continue to be               mood that significantly impairs judgment, behavior, capacity
governed by the Act’s discharge provisions until further                  to recognize reality, or ability to cope with the ordinary
legislative clarification. Admin. Order 1969-4, 382 Mich.                 demands of life.” Id. § 330.1400(g).
xxix (1969). As no such clarification ever occurred, the Act’s
discharge provisions have continued to apply to such persons.             B. Facts
Under those provisions (section 7 of the Act as enacted), a
person in custody “shall be discharged only after there are                 In October 1967, Theodore Williams, the petitioner, entered
reasonable grounds to believe that such person has recovered              a plea of guilty in Michigan state court to a charge of first
from such psychopathy to a degree that he will not be a                   degree murder. Prior to sentencing, Williams was designated
menace to others.” Mich. Comp. Laws. Ann. § 780.507 (West                 a “criminal sexual psychopath,” under the then-applicable
1968).                                                                    Sexual Psychopath Act, and committed to the custody of a
                                                                          state mental hospital. He was initially discharged in
  2.    Michigan’s Mental Health Code                                     September 1973, but he was returned to custody in 1979,
                                                                          following a determination by the Michigan Supreme Court
  With the exception of persons committed pursuant to the                 that he had been improperly released.2 See People v.
Sexual Psychopath Act, Michigan’s Mental Health Code
governs the commitment and discharge of persons in the
custody of the Michigan Department of Mental Health. Mich.                    2
                                                                                A convoluted series of events transpired between W illiams’ release
Comp. Laws Ann. § 330.2050(5) (West 2003). Under the                      in 1973 and his return to custody in 1979. W hen W illiams pleaded guilty
Mental Health Code, a person must be discharged when “the                 in 1967, he had been charged with the rape and murder of a seven-year-
patient’s mental condition is such that he or she no longer               old girl in Allegan County, Michigan. After his release, Allegan County,
meets the criteria of a person requiring treatment.” Id.                  for reasons not apparent from the record, filed new charges based on that
§ 330.1476(2). A “person requiring treatment” is defined as               same rape and murder. W illiams again pleaded guilty, this time to second
                                                                          degree murder, and he was sentenced to life in prison. Williams appealed,
an individual “who has mental illness” and (1) who as a result            citing section 8 o f the Sexual Psychopath A ct. Section 8 provided that a
of that illness can reasonably be expected within the near                defendant was immune from prosecution for the “the offense with which
future to intentionally or unintentionally seriously injure               he originally stood charged, or convicted” prior to commitment. Mich.
himself or herself or another individual; (2) who as a result of          Comp. Laws Ann. § 780.508 (West 1968). The Michigan Court of
that illness is unable to attend to his or her basic physical             Appeals held that section 8 applied and reversed W illiams’ conviction.
                                                                          The Michigan Supreme C ourt affirmed, but ordered Williams returned to
needs necessary to avoid serious harm in the near future; or              the custody of the Department of Mental Health on the ground that he had
(3) whose judgment is so impaired that he or she is unable to             been “imprope rly released” in 1973. People v. Williams, 406 Mich. 990
                                                                          (1979). The case was rem anded to the state circuit court to permit
                                                                          W illiams to file a new petition for discharge. People v. Williams, 407
    1
                                                                          Mich. 91 2 (1979 ).
     Under the Sexual Psychopath Act, either the state or the defendant
could seek this designation.                                                  Shortly after his release in 1973 , W illiams was also arrested and
No. 01-1951                                  Williams v. Meyer            5    6        Williams v. Meyer                        No. 01-1951

Williams, 406 Mich. 909 (1979). From then until the present,                   JA 105-111 (People v. Williams, 580 N.W.2d 438, 441-44
he has remained in the custody of the Michigan Department                      (Mich. Ct. App. 1998)). On November 24, 1998, the
of Mental Health. He has filed a number of petitions for                       Michigan Supreme Court denied Williams’ application for
discharge pursuant to section 7 of the repealed Sexual                         leave to appeal. See People v. Williams, 589 N.W.2d 287
Psychopath Act, all of which have been denied. Today, he is                    (Mich. 1998).
the only person remaining in the custody of the Michigan
Department of Mental Health who was committed under, and                           2.    Federal Collateral Proceedings
whose discharge is governed by, the Sexual Psychopath Act.
                                                                                  After the state circuit court rejected his constitutional
C. Procedural History                                                          claims in 1993, Williams filed a petition in federal district
                                                                               court seeking habeas relief under 28 U.S.C. § 2254. On
  1.    State Proceedings                                                      January 5, 1995, the district court dismissed the petition,
                                                                               pending final resolution of the state court proceedings. The
  The present action began with the petition for discharge                     case was reopened on January 14, 1999, after the Michigan
Williams filed on September 19, 1991. In addition to seeking                   Supreme Court denied Williams’ application for leave to
discharge under section 7 of the Sexual Psychopath Act,                        appeal. The district court appointed counsel to review, and
Williams contended that the application of section 7 violated                  amend as necessary, Williams’ petition. Williams filed an
his constitutional rights to due process and equal protection.                 amended petition on October 13, 2000, claiming that
On July 29, 1993, the state circuit court rejected Williams’                   requiring him to seek discharge under section 7 deprived him
constitutional challenges. JA 77-100 (People v. Williams, No.                  of his constitutional rights to due process and equal
67-4411 FY (Allegan County, Mich. Cir. Ct. July 29, 1993)).                    protection. His due process claim had two components.
On June 13, 1994, at the conclusion of a series of evidentiary                 First, he claimed that section 7 failed to satisfy the
hearings, it orally denied Williams’ petition. A subsequent                    requirements of constitutional due process because it only
written order stated that “it was established by clear and                     required the state to prove a predisposition toward, not a
convincing evidence that the defendant has not recovered                       “likelihood” of, future dangerousness, in conflict with the due
from his criminal sexual psychopathy to a degree that he will                  process principles established by the Supreme Court in
not be a menace to others.” JA 103.                                            Kansas v. Hendricks, 521 U.S. 346 (1997), a decision
                                                                               upholding the standard for commitment in Kansas’ Sexually
  The Michigan Court of Appeals affirmed. It ruled that the                    Violent Predator Act. Next, he claimed that even if section 7
constitutional challenges were without merit and that the                      did not on its face violate due process, his continued detention
circuit court had not clearly erred in denying discharge. See                  did because even under section 7 there was insufficient
                                                                               evidence to support the state circuit court’s conclusion that he
                                                                               was not entitled to release. His equal protection claim rested
charged with the rap e and murd er of a thirteen-yea r-old girl in Newaygo
                                                                               on a comparison between the standard for discharge under
County, Michigan, a crime he had committed in 1966 and confessed to            section 7 and the standard for discharge under the Mental
when he was arrested in 1967. Williams was unsuccessful in his attempt         Health Code. The latter, he claimed, was easier to satisfy,
to get those charges dismissed under se ction 8 , as they were not the basis   resulting in his being treated differently than other similarly
for his conviction. Nonetheless, for reasons not apparent from the record,     situated persons held under the Mental Health Code. The
those charges were dism issed after Williams entered his second plea of
guilty in Allegan County.
No. 01-1951                                 Williams v. Meyer          7    8      Williams v. Meyer                           No. 01-1951

district court referred the case to a magistrate judge on                   Kansas v. Crane . . . is unlikely to affect the merits of this
January 16, 2001.                                                           case.” JA 194. That same day, the district court accepted the
                                                                            magistrate’s report and recommendation and denied
  On March 7, 2001, the magistrate judge issued his report                  Williams’ petition for habeas relief. JA 195-96.
and recommendation, concluding that the habeas petition
should be denied. JA 145-173. Williams had ten days to file                   On May 11, 2001, pursuant to Federal Rule of Civil
objections to that report. See 28 U.S.C. § 636(b)(1). On                    Procedure 60(b), Williams filed a motion for relief from
March 16, 2001, Williams filed a consent motion for an                      judgment, for reconsideration of the order denying his second
enlargement of time, asking the district court for an additional            motion for an enlargement of time, and for leave to file
thirty days to file objections because “the issues are novel and            objections, which he attached. JA 197-211. As grounds for
complex, the record voluminous, and other matters already                   relief, Williams argued that his failure to timely file
scheduled [for counsel] when the Report and                                 objections was “excusable neglect” under Rule 60(b).
Recommendation was received will occupy a significant                       Williams’ motion described in greater detail the reasons why
amount of [counsel’s] time in the next couple of weeks.” JA                 counsel had failed to file objections within the time allotted:
189-90. The district court granted the motion, giving
Williams until April 25, 2001, to file objections. JA 191.                      undersigned counsel informs the Court that he fell ill on
                                                                                two separate occasions in the time between his first and
   On April 24, 2001, Williams filed a second motion for                        second motions for enlargement. As a result, he lost
enlargement of time, asking for an additional twenty-one                        several days of work. Moreover, also during this time a
days, until May 17, 2001, to file objections. JA 192-93. The                    close friend came into the final stage of a terminal
motion stated that counsel needed the extra time “[o]n                          illness, which required the undersigned’s attention in
account of recent illnesses and his trial schedule” and to                      both a personal and representative capacity, resulting in
review the implications of the Supreme Court’s April 2, 2001                    a additional time being diverted from the office. Those
grant of certiorari in Kansas v. Crane, 532 U.S. 937 (2001),                    unexpected events, combined with an already heavy
a case counsel thought had the potential to alter the guiding                   hearings schedule (including a trial) during this time, and
constitutional principles of involuntary hospitalization.3 JA                   combined further with the unexpected Crane
193. Williams’ counsel was unable to speak with Williams                        development, made it impossible for the undersigned to
prior to making this request, but he informed the district court                file [William’s] objections within the enlargement of
that he was “confident” Williams would not object. JA 193.                      time initially given.
On April 27, 2001, the district court denied the motion,
stating: “Petitioner’s counsel has already had one extension                JA 198. With respect to the potential relevance of Crane,
of time, and the Supreme Court’s grant of certiorari in                     Williams argued that if the Supreme Court were to decide in
                                                                            Crane that the Constitution requires a showing of volitional
                                                                            impairment to prove future dangerousness, that would support
    3
     The issue presented in Crane was what, if any, showing of volitional
                                                                            Williams’ claim that the quantum of proof of dangerousness
impairment a state must make before civilly committing a sexual             required under the Sexual Psychopath Act did not satisfy
offender. Ultimately, the Court held that a state does not need to prove    constitutional due process. JA 199. Finally, Williams
the offender’s total or complete lack of control over his dangerous         pointed out that if the district court denied the motion for
behavior, but does need to make some determination of a lack of contro l.
534 U.S. 407 (2002).
No. 01-1951                              Williams v. Meyer         9    10     Williams v. Meyer                          No. 01-1951

relief from judgment, he would be barred from any appeal on             seeking relief has a meritorious claim or defense. Id. at 845.
the merits. JA 204.                                                     Culpability is “framed” by the specific language of the rule;
                                                                        i.e., a party demonstrates a lack of culpability by
  On June 6, 2001, the district court denied Williams’ motion           demonstrating “mistake, inadvertence, surprise, or excusable
for relief from judgment, for reconsideration of the order              neglect.” Waifersong, Ltd. v. Classic Music Vending, 976
denying the second motion for enlargement of time, and for              F.2d 290, 292 (6th Cir. 1992). And because Rule 60(b)(1)
leave to file his objections instanter. JA 174-75. The court            “mandates” such a demonstration, “[i]t is only when the
ruled that Williams’ counsel’s “recent illnesses, his trial             [party seeking relief] can carry this burden that he will be
schedule and the potential need to review a case before the             permitted to demonstrate that he also can satisfy the other two
Supreme Court” did not amount to “excusable neglect to                  factors: the existence of a meritorious defense and the absence
justify granting relief under Rule 60(b).” JA 175.                      of substantial prejudice to the [other party].” Id.; see also
                                                                        Weiss v. St. Paul Fire & Marine Ins. Co., 283 F.3d 790, 794
  Williams filed a timely Notice of Appeal on July 3, 2001.             (6th Cir. 2002) (a party seeking relief “must demonstrate first
On January 11, 2002, the Sixth Circuit issued a Certificate of          and foremost that the default did not result from his culpable
Appealability, limited to “the sole issue of whether the district       conduct”). A district court’s denial of a Rule 60(b)(1) motion
court properly denied Williams’ motion for relief from                  is reviewed for abuse of discretion. United Coin, 705 F.2d at
judgment and for leave to file objections to the magistrate’s           843.
report and recommendation.”
                                                                        B. Application
                       II. DISCUSSION
                                                                          1.    Culpability of Party Seeking Relief
A. Legal Principles
                                                                          We start, as we must, by considering Williams’ culpability.
   In relevant part, Federal Rule of Civil Procedure 60(b)(1)           Williams contends that the failure to timely file objections
provides that “on motion and upon such terms as are just, the           was not the result of culpable conduct but of “excusable
court may relieve a party . . . from a final judgment . . . for . . .   neglect.” A party’s conduct is culpable if it “display[s] either
mistake, inadvertence, surprise or excusable neglect.” Fed. R.          an intent to thwart judicial proceedings or a reckless disregard
Civ. P. 60(b)(1). Where a party seeks relief from a default             for the effect of its conduct on those proceedings.”
judgment,4 Rule 60(b)(1) should be applied “equitably and               Amerinational Indus. v. Action-Tungsram, Inc., 925 F.2d 970,
liberally . . . to achieve substantial justice.” United Coin            978 (6th Cir. 1991) (quoting INVST Financial Group, Inc. v.
Meter v. Seaboard Coastline R.R., 705 F.2d 839, 844-45 (6th             Chem-Nuclear Systems, Inc., 815 F.2d 391 (6th Cir. 1992).
Cir. 1983) (internal quotations omitted). In deciding whether           Moreover, although clients are held liable for the acts and
relief is warranted, three factors are relevant: (1) whether the        omissions of their counsel, see, e.g., United States v. Reyes,
party seeking relief is culpable; (2) whether the party                 307 F.3d 451 (6th Cir. 2002), “this court, like many others,
opposing relief will be prejudiced; and (3) whether the party           has been extremely reluctant to uphold the dismissal of a case
                                                                        or the entering of a default judgment merely to discipline an
    4
                                                                        errant attorney because such a sanction deprives the client of
     Although these principles com e from cases involving defa ult      his day in court,” see Buck v. United States Dep’t of
judgments, the parties assume, and we agree, that the same approach     Agriculture, 960 F.2d 603, 608 (6th Cir. 1992).
should govern the prese nt case.
No. 01-1951                           Williams v. Meyer      11    12     Williams v. Meyer                         No. 01-1951

   The record establishes that in failing to timely file neither   demonstrate with respect to a sexual offender’s lack of
Williams nor his counsel engaged in any culpable conduct.          control, clearly had the potential to be relevant to Williams’
First, Williams’ failure to timely file objections does not        claims.
appear to have been “willful” or the result of “carelessness”
or “negligence.” See Weiss, 283 F.3d at 795. He timely                Finally, Williams did not delay seeking relief or filing his
asked for enlargements of time, and the time requested was         objections. He filed his motion for relief, with objections
not extraordinary. His first motion for an enlargement of          attached, almost immediately after the district court denied
time, which was granted, was timely filed and sought merely        the second motion for enlargement of time and entered
an additional thirty days. The second motion was also timely       judgment. And the objections Williams seeks to file are not
filed and asked for only an additional twenty-one days.            mere repetitions of his original petition. Given these
Moreover, the length of time that lapsed between the               circumstances, Williams’ failure to timely file objections was
appointment of Williams’ counsel and the filing of the             the result of “excusable neglect,” not culpable conduct.
amended petition, while not irrelevant, does not obviate the
need for sufficient time after receiving the magistrate’s report     2.    Prejudice to Prevailing Party
and recommendation to review the actual report and prepare
responsive objections.                                               The respondent concedes that granting the requested relief
                                                                   will cause it no prejudice.
   Nor did Williams fail to give reasons for needing additional
time. See, e.g., Wilson v. Cassidy (In re Cassidy), 273 B.R.         3.    Meritoriousness of Claim or Defense
531 (Bankr. N.D. Ohio 2002). In both the second motion for
an enlargement of time and the motion for relief from                The final factor to consider is the meritoriousness of the
judgment, Williams cited a number of reasons for needing           claim of the party seeking relief – in this case, the
additional time, including illness, preexisting professional       meritoriousness of Williams’ objections to the magistrate’s
obligations, the Supreme Court’s grant of certiorari in            report and recommendation. A claim or defense is
Kansas v. Crane, the complexity of the issues, the magnitude       “meritorious,” if “there is some possibility that the outcome
of the record, and the magistrate’s reliance on caselaw from       of the suit after a full trial will be contrary to the result
other jurisdictions. All of these events were mostly or            achieved by the default.” INVST Financial v. Chem-Nuclear
entirely beyond counsel’s control, and there is no evidence        Systems, 815 F.2d 391, 398-99 (6th Cir. 1987) (internal
that the any of the claimed reasons were false or frivolous.       quotations omitted) (emphasis added); see also Amerinational
The respondent asks us to penalize Williams for failing to         Indus. v. Action-Tungsram, Inc., 925 F.2d 970, 977 (6th Cir.
provide the district court with the specific details of his        1991). The test of meritoriousness is not “likelihood of
counsel’s illness or trial schedule, but we do not believe that    success,” but merely whether the claim or defense is “good at
fact supports a finding of culpability where, as here, he was      law.” United Coin, 705 F.2d at 845. Ambiguous or disputed
never asked for such information and the veracity of the           facts must be construed “in the light most favorable to the
information has not been challenged. The respondent also           [defaulted party].” Amerinational, 925 F.2d at 977.
contends, as the district court ruled, that Crane had no           Accordingly, we must decide whether permitting the filing of
relevance to Williams’ case. We disagree. The grant of             Williams’ objections, which opens up the possibility of an
certiorari in Crane, presenting (and ultimately resolving) the     appeal on the merits, creates “some possibility” of a different
issue of what the federal Constitution requires a state to
No. 01-1951                                 Williams v. Meyer        13     14   Williams v. Meyer                           No. 01-1951

outcome. Applying this standard, as explained below, we                        The magistrate judge agreed that Hendricks established that
believe that several of his objections are meritorious.                     due process requires proof of a likelihood of future
                                                                            dangerousness, but rejected Williams’ claim that section 7
     a.   Meritorious Objection to Analysis of First Due                    does not require such proof. He acknowledged that the
          Process Claim                                                     language of section 7 differs from the language of Kansas’s
                                                                            Sexually Violent Predator Act, but found those differences
  Williams’ first due process claim is that section 7 is                    immaterial as the Michigan courts, in his view, had applied
unconstitutional because it does not require sufficient proof               section 7 in a manner that “mirrors the Kansas statute.” JA
of future dangerousness. Specifically, he claims that under                 162. He justified his conclusion by pointing out that the
section 7, as interpreted and applied by Michigan courts, the               Michigan Court of Appeals stated in its opinion that
State can prevent discharge by proving merely a                             Williams’ claim failed “because the state proved, as required
predisposition toward future dangerousness, whereas the                     by the [Sexual Psychopath Act], that [Williams] would pose
Supreme Court’s decision in Kansas v. Hendricks, upholding                  an actual threat of danger to others if he were release[d] from
Kansas’ Sexually Violent Predator Act, established that                     his detention.” JA 162-63 (quoting Williams, 228 Mich. App.
continued confinement requires proof of a likelihood of future              at 555 (JA 109)). Relying on this language, he concluded that
dangerousness.                                                              the “menace to others” language of section 7 serves the same
                                                                            purpose as the “likelihood of such conduct” language in the
   In Hendricks, in the course of resolving the specific issues             Kansas statute, namely, to insure that continued commitment
before it, the Supreme Court observed that civil commitment                 is based on a finding of a likelihood of future dangerousness.
statutes generally satisfy due process when “they have
coupled proof of dangerousness with the proof of some                         Williams objects to the magistrate’s reliance on the
additional factor, such as a mental illness or mental                       Michigan Court of Appeals’ opinion as the basis for his
abnormality.” It then concluded that Kansas’ Sexually                       conclusion that section 7 requires finding a likelihood of
Violent Predator Act satisfied this standard because it                     future dangerousness. JA 207. He contends that the opinion
required “evidence of past sexually violent behavior and a                  does not clearly impose such a requirement, as it also
present mental condition that creates a likelihood of such                  describes the required finding in terms of a predisposition or
conduct in the future if the person is not incapacitated.”5 521             propensity toward future dangerousness. Id. (citing Williams,
U.S. at 357-58 (emphasis added).                                            228 Mich. App. at 554-555 (JA 109)).
                                                                               We agree. In its opinion, the Michigan Court of Appeals
                                                                            states that Williams poses an “actual threat of danger,” but it
    5                                                                       also describes section 7 as requiring the state to prove
      Kansa s’ Sexually Vio lent Predator Act is an act similar, but not    “criminal propensities to commit future sex offenses,” or a
identical, to M ichgan ’s Sexual Psychopath Ac t. The Kansas Act provides
for the civil co mmitment o f a “sexually violent predator,” defined as a
                                                                            “mental disorder that predisposes him to commit future sex
person (1) convicted of, or charged with, a sexually violent offense,       offenses.” JA 109 (Williams, 228 Mich. App. at 554-555).
(2) who suffers from a mental abnormality or personality disorder, and      This conflicting language calls into question the magistrate’s
(3) which makes the person likely to engage in predatory acts of sexual     conclusion that it has been clearly established by the
violence. A person held under this statute must be discharged if, at any    Michigan courts that section 7 requires proof of a likelihood
time, the state can no longer sa tisfy its burden of p roving these facts
beyo nd a reasonable doubt.
No. 01-1951                            Williams v. Meyer      15    16   Williams v. Meyer                            No. 01-1951

of future dangerousness and persuades us that Williams’             preclude the possibility that a federal court might nonetheless
objection is meritorious.                                           conclude that there are differences between the two schemes
                                                                    and that those differences are constitutionally significant. The
    b. Meritorious Objections to Equal Protection                   magistrate’s analysis does not address this possibility.
       Analysis                                                     Moreover, Williams’ claim that the burdens are not identical,
                                                                    and that it is more difficult to obtain release under section 7,
  Williams’ equal protection claim is that section 7 is             is supported by the testimony of at least one expert. See JA
unconstitutional because it subjects him to a different, and        41 (describing testimony of Dr. Mark Fettman). Accordingly,
more difficult to satisfy, standard for release than that applied   we are persuaded that this objection is meritorious.
to other involuntary detainees, including sexual offenders
committed after being found guilty but mentally ill or not             Williams also objects to the magistrate’s conclusion that
guilty by reason of insanity, who are covered by the Mental         any difference between his treatment under section 7 and the
Health Code.                                                        treatment of other sexual offenders under the Mental Health
                                                                    Code is constitutionally insignificant because it results from
   The magistrate rejected Williams’ equal protection claim         the state’s “substantial” interest in improving its criminal
on several grounds. First, again relying on the Michigan            justice, sentencing and mental health schemes. He contends
Court of Appeals’ opinion, he concluded that standards for          that the magistrate erred because he failed to apply strict
discharge in the Mental Health Code and in section 7 “largely       scrutiny, which requires that the government’s interests be
mirror” each other and, therefore, that Williams could not          compelling. We agree. Any difference in treatment of
show any constitutionally significant difference between his        involuntary detainees is subject to strict scrutiny. See Foucha
treatment and the treatment of other involuntary detainees          v. Louisiana, 504 U.S. 71, 85-86 (1992). As the magistrate’s
under the Mental Health Code. JA 166. Moreover, he ruled,           analysis fails to apply this standard, Williams’ second
even if the standards are different, the equal protection claim     objection to the magistrate’s equal protection analysis is also
fails because “[i]mprovement in the criminal justice,               meritorious.
sentencing, and mental health schemes of a state are
substantial governmental interests, and a state does not violate                        III. CONCLUSION
equal protection by applying different schemes to persons
who committed their crimes at different times.” JA 169.               As all three Coin factors weigh in Williams’ favor, the
                                                                    district court should have granted Williams’ motion for relief
   Williams first objects to the magistrate’s conclusion that       from judgment and permitted him to file his objections.
section 7 imposes the same burden as the Mental Health              Accordingly, and for the above stated reasons, the district
Code. He argues that the definition of future dangerousness         court’s order denying Williams’ motion for relief from
in the Mental Health Code is “specific and narrow,” while the       judgment, for reconsideration of the order denying a second
definition in section 7 is “broad and general,” making it easier    enlargement of time to file objections and for leave to file
to obtain release under the Mental Health Code. JA 210. As          objections is REVERSED. The district court’s April 27,
the magistrate recognized, the Michigan Court of Appeals’           2001 order denying the second motion for enlargement of
finding that the Mental Health Code and section 7 “largely          time is REVERSED; its April 27, 2001 order accepting the
mirror” each other is a construction of state law that is           magistrate judge’s report and recommendation and denying
binding on a federal court. However, that finding does not          Williams’ application for the writ of habeas corpus is
No. 01-1951                                    Williams v. Meyer           17     18   Williams v. Meyer                            No. 01-1951

VACATED; and its April 27, 2001 judgment in favor of the                                                ______________
respondent and against the petitioner is VACATED. The
case is REMANDED with instructions for the district court                                                  DISSENT
to accept Williams’ objections for filing, and to issue a                                               ______________
decision on Williams’ petition after consideration of all of his
objections.6                                                                        BOGGS, Circuit Judge, dissenting. I respectfully dissent
                                                                                  from my colleagues’ holding that counsel committed
                                                                                  “excusable neglect” in failing to file objections to the
                                                                                  magistrate judge’s report in this case. Counsel had asked for
                                                                                  an extension of time for thirty days beyond the ten-day period
                                                                                  prescribed for such objections. The court actually granted an
                                                                                  additional thirty-nine days, to April 25.
                                                                                    Counsel, now having had forty-nine days since the filing of
                                                                                  the magistrate judge’s report, waited until the forty-eighth day
                                                                                  to ask for an additional twenty-one day extension.
                                                                                     Under these circumstances, waiting until the next to the last
                                                                                  day to file the extension was virtually defying the judge’s
                                                                                  right to rule on the motion. The circumstances at issue here,
                                                                                  while certainly trying, are in no way out of the ordinary for
                                                                                  legal practice. Other professional and personal commitments,
                                                                                  which did not arise at the last moment, are part and parcel of
                                                                                  doing business as a lawyer. The reasons relied on by my
                                                                                  colleagues for finding this neglect excusable would be present
                                                                                  in very many cases before our court. By waiting until the end
                                                                                  of the extended period to file a request for yet another
                                                                                  extension, counsel insured that the judge would have no
                                                                                  choice between dismissing the case, with the harsh
                                                                                  consequences that are noted in the opinion, and acceeding to
                                                                                  counsel’s request, whatever its merits.          Under these
                                                                                  circumstances, I would hold that the test of United Coin
                                                                                  Meter and of Weiss has been met and that counsel’s actions
                                                                                  show carelessness and/or negligence in dealing with the time
                                                                                  given him by the court’s initial extension of time.
    6
      A de termination o n remand that W illiams has been dep rived of his          I therefore respectfully dissent.
constitutional right to due pro cess or equa l protection d oes not entitle him
to release, but to have a state court recon sider his petition for discharge
guided by the federal court’s final ruling o n the merits.